                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION

KCI AUTO AUCTION, INC.,                         )
                                                )
         Plaintiff,                             )
                                                )
v.                                              )    Case No. 5:17-cv-06086-NKL
                                                )
ALONZO D. ANDERSON, et al.,                     )
                                                )
         Defendants.                            )

                                            ORDER

         Pending before the Court is KCI Auto Auction, Inc.’s motion to compel non-party Experian

Information Solutions, Inc. to comply with KCI’s post-judgment discovery requests. Doc. 171.

For the following reasons, the motion is granted.

I.       Background

         KCI brought this case against Defendants Alonzo Anderson, Angelo Jefferson, Barry

Ristick, Danny Ephrem, David Ephrem, Tom Ephrem, J.J. Ephrem, Jason Ephrem, Quality Used

Cars, LLC, Lucky 7 Used Cars, L.L.C. and Lucky 7 Discount Auto Sales LLC to collect money

owed to KCI on an account established for Lucky 7 Used Cars. Doc. 1 (Complaint). In January

2018, Jefferson, Ristick, Quality Used Cars and three of the Ephrem defendants1 settled with KCI,

and default judgment was entered against Lucky 7 Used Cars and Lucky 7 Discount Auto Sales.

Doc. 97; Doc. 100. The Court later granted summary judgment against Anderson. Doc. 115.

         KCI is now attempting to collect these judgments and has served the defendants with post-

judgment discovery to that end. See Doc. 125, Doc. 147. KCI, however, has not received



1
    J.J. and Jason Ephrem were dismissed from the case on stipulation. Doc. 102; Doc. 103
                                                 1
responses. On March 11, 2018, KCI sent notices to each individual defendant stating KCI’s

intention of serving non-party Experian Information Solutions, Inc. with subpoenas as part of its

post-judgment discovery efforts. Doc. 159; Doc. 160; Doc. 161; Doc. 162; Doc. 163; Doc. 164.

KCI then served Experian with the subpoenas, which request “[a]ny and all documents, records

and information in [Experian’s] file and possession, including the Consumer Report and the Credit

Report, related or pertaining to the complete credit history and consumer file . . . pursuant to the

[Fair Credit Reporting Act]” for each individual judgment debtor. Doc. 169; Doc. 169-1; Doc.

169-2; Doc. 169-3; Doc. 169-4; Doc. 169-5; Doc. 169-6.

       None of the defendants have filed a motion to quash or otherwise indicated opposition to

the subpoenas. Experian responded directly to KCI with a letter dated March 20, 2019 stating that

absent an order signed by the Court, production of the requested documents would violate the Fair

Credit Reporting Act. Doc. 171-1. However, Experian also stated it would respond immediately

to a subpoena or order signed by a judge. Accordingly, KCI filed a motion to compel production,

and sent a copy of the motion to the individual defendants and Experian. Doc. 171. No opposition

to the motion has been filed.

II.    Discussion

        KCI issued the subpoenas pursuant to Federal Rules of Civil Procedure 45 and 69. Rule

45(a) provides for production of “documents, electronically stored information, or tangible things”

pursuant to a subpoena. Rule 69(a)(2) provides that a “judgment creditor . . . may obtain discovery

from any person . . . as provided in [the Federal Rules].” “Judgment creditors are entitled to the

full range of discovery in aid of execution on judgments.” Local 513, Int’l Union of Operating

Engineers, AFL-CIO V. Arrow Trenching, Inc., No. 09-391, 2009 WL 3698001, at *1 (E.D. Mo.

Oct. 27, 2009) (citing Credit Lyonnais, S.A. v. SGC Int’l., Inc., 160 F.3d 428, 430 (8th Cir. 1998)).



                                                 2
       KCI states that defendants’ consumer and credit reports are needed to collect on the various

judgments. The reports will likely confirm the defendants’ specific addresses and social security

numbers, identify and locate the defendants’ assets, and identify and locate financial information,

all of which can be used in aid of execution. Therefore, the requested information is relevant to

KCI’s collection efforts.

       Although the Fair Credit Reporting Act limits the permissible purposes of consumer

reports, 15 U.S.C. § 1681b, at least one circuit has found that “[a] judgment creditor has a

permissible purpose to receive a consumer report on the judgment debtor for use in connection

with collection of the judgment debt.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 676 (9th Cir.

2010) (citing Hasbun v. Cty. of Los Angeles, 323 F.3d 801, 803 (9th Cir. 2003)). In this case, KCI

is a judgment creditor seeking the consumer reports in connection with the collection judgments

entered in this case. Accordingly, KCI has a proper purpose in seeking production from Experian.

III.   Conclusion

       For the reasons set forth above, Plaintiff’s motion to compel, Doc. 171, is granted. KCI is

permitted to submit documentation regarding costs and expenses incurred in connection its motion

to compel to the Court to be assessed against the defendants.

       Experian Information Solutions, Inc. is hereby ordered to produce to KCI, within 10 days

of the date of this Order, any and all documents, records and information in Experian’s file and

possession, without any redaction, including without limitation each Defendant’s full Consumer

Report and full Credit Report, related or pertaining to the complete credit history and consumer

file of each of the following six Defendants:

       1. ALONZO ANDERSON, whose last known address is 2551 N. Dellrose, Wichita, KS

           67207;



                                                3
       2. ANGELO JEFFERSON, SSA #XXX-XX-8638, whose last known addresses are

           8019 E. Orme, Wichita, KS 67207 and 8001 E. Orme, Wichita, KS, 67207;

       3. BARRY RISTICK, SSA # XXX-XX-6333, last known addresses 8002 Peach Tree

           Ln, Wichita, KS, 67207 and 8002 Mockingbird St., Wichita, KS 67207;

       4. DANNY EPHREM, last known address being 8002 Peach Tree Ln, Wichita, KS

           67207 and 8001 E. Orme, Wichita, KS 67207;

       5. DAVID EPHREM, SSA # XXX-XX-5695, last known address being 8001 E. Orme

           Wichita, KS 67207 and 8002 Peach Tree Ln, Wichita, KS 67207;

       6. TOM EPHREM, SSA # XXX-XX-8356, last known address being 6502 15th St. N.,

           Wichita, KS, 67207.

                                                 s/ Nanette K. Laughrey
                                                 NANETTE K. LAUGHREY
                                                 United States District Judge
Dated: May 3, 2019
Jefferson City, Missouri




                                             4
